Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Response to Arguments
Applicant's arguments filed 01/12/21 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that given common frame rate of video data transmitted over backchannel links, it would be untenable to presume that any human mind could be capable of selectively dropping or transforming video packets at a rate sufficient to synchronize these SLAM backchannel packets.  As such, all of the limitations of the claims, when taken as a whole, clearly describe a process that cannot be reasonably construed to be performed in any human’s mind.  Also, applicant argues one cannot reasonably construe the HMD/HIS combination to be merely generic because when communicating with one another to perform their asserted operation, their interaction with one another yields certain challenges that are explicitly dealt with according to the limitations of the claims.  
In response to Applicant’s argument, the examiner submits that the HMD (Head-Mounted Device) and IHS (Information Handling System) in these steps are recited at a high-level of generality (i.e., as a generic computer system performing a 
Applicant argues Tadi does not teach a process whereby packets may be discarded.  (Tadi, paragraph [0503]).  But Tadi teaches, and only teaches, that those packets are discarded when a forward error correction (FEC) process is not applied successfully.  There exists no teaching or disclosure within the entirety of Tadi that any packets, or even any pixels of an image, may be discarded (i.e., dropped) in response to any data, and in particular SLAM data, being advanced with respect to a synchronized time.
In response to Applicant’s argument, the examiner submits that Tadi does teach at least one of: in response to a determination that the first SLAM data is advanced with respect to the synchronized time by at least a threshold value, drop one or more of the first plurality of packets; or in response to a determination that the first SLAM data is lagged with respect to the synchronized time by at least the threshold value, transform lagged SLAM data into current SLAM data as shown in par. 0018-0022, 0044-0053, 0155, 0180-0181, 0196, 0200 (removing any pixel upon the illumination provided by the pixel being outside a predetermined acceptable range such that the distance cannot be accurately determined, par. 0044).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites receive, from a first Head-Mounted Device (HMD) first Simultaneous Localization and Mapping (SLAM) data, receive, from the first HMD, an indication of a synchronized time and in response to a determination that the SLAM data is advanced by at least a first threshold value, dropping one or more of the first plurality of packets.  Claim 13 recites receive first Simultaneous Localization and Mapping (SLAM) data, select a first threshold value in response to the HIS being a local server and in response to determination that the SLAM data is advanced by the selected threshold value or more, drop one or more of the first plurality of packets.  Claim 17 recites receiving Simultaneous Localization and Mapping (SLAM) data and in response to a determination that the SLAM data is advanced by at least a first threshold value, dropping one or more of the first plurality of packets.
The limitation of receive first Simultaneous Localization and Mapping (SLAM) data is a process that, under the broadest reasonable interpretation, covers performing of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of receive, from the first HMD, an indication of a ” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performing of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, receive, from the first HMD, an indication of a synchronized time and select a first threshold value in response to the IHS being a local server.  The HMD (Head-Mounted Device) and IHS (Information Handling System) in these steps are recited at a high-level of generality (i.e., as a generic computer system performing a generic function of receive, from the first HMD, an indication of a synchronized time and select a first threshold value in response to the IHS being a local server) such as it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Tadi et al., (hereinafter Tadi) U.S. Pub. No. 2020/0177870. 

As to claim 1, Tadi teaches the invention as claimed, including an Information Handling System (IHS), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: 

receive, from the first HMD, an indication of a synchronized time (par. 0045-0046, 0511); and 
at least one of: in response to a determination that the first SLAM data is advanced with respect to the synchronized time by at least a threshold value, drop one or more of the first plurality of packets; or in response to a determination that the first SLAM data is lagged with respect to the synchronized time by at least the threshold value, transform lagged SLAM data into current SLAM data (par. 0018-0022, 0044-0053, 0155, 0180-0181, 0196, 0200).

As to claim 2, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the indication of the synchronized time comprises a SLAM frame rate and a seed value (par. 0183). 

As to claim 3, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the first SLAM data comprises a plurality of packets, and wherein each of the plurality of packets includes at least one SLAM landmark and a timestamp (par. 0196, 0363, 0506). 

Tadi teaches the invention as claimed, including the IHS of claim 3, wherein each of the first plurality of packets further comprises pose information (par. 0129, 0236, 0368-0369). 

As to claim 5, Tadi teaches the invention as claimed, including the IHS of claim 3, wherein to transform the lagged SLAM data into the current SLAM data, the program instructions, upon execution, further cause the IHS to apply a camera transform matrix to the lagged SLAM data using pose information obtained from an earlier SLAM packet (par. 0166-0171, 0222-0236).

 As to claim 6, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to select the threshold value as: a first value in response to the IHS being a co-located IHS, a second value greater than the first value in response to the IHS being an edge server, or a third value greater than the second value in response to the IHS being a cloud server (par. 0179-0180, 0304). 

As to claim 7, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the threshold value is selected based upon a latency parameter associated with the HIS (par. 0179-0180, 0304). 

Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the threshold value is selected based upon a speed of movement of the first HMD (par. 0362). 

As to claim 11, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: receive, from the first HMD, audio data; and at least one of: in response to a determination that the audio data is advanced with respect to the synchronized time by at least the threshold value, transform lagged audio data into current audio data using time scale modulation down sampling; or in response to a determination that the audio data is lagged with respect to the synchronized time by at least the threshold value, transform lagged audio data into current audio data using time scale modulation upsampling (par. 0018-0022, 0037-0038, 0044-0045, 0079, 0191-0192, 0044-0053, 0155, 0180-0181, 0196, 0200). 

As to claim 12, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: receive, from a second HMD co-located with the first HMD, second SLAM data comprising a second plurality of packets; and at least one of: in response to a determination that the second SLAM data is advanced with respect to the synchronized time by at least a second threshold value, wherein the second threshold value is larger than the first threshold value, drop one or more of the second plurality of packets; or in response to a determination that the second SLAM data is lagged with respect to the . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Tadi U.S. Pub. No. 2020/0177870, in view of Iyer et al., U.S. Pub. No. 2020/0372673. 

As to claim 13, Tadi teaches the invention as claimed, including a hardware memory having program instructions stored thereon that, upon execution by an Information Handling System (IHS), cause the IHS to: 
receive Simultaneous Localization and Mapping (SLAM) data comprising a first plurality of packets (par. 0037-0038, 0044-0045, 0079, 0191-0192); and 
at least one of: in response to a determination that the SLAM data is advanced by the selected threshold value or more, drop one or more of the first plurality of packets; or in response to a determination that the SLAM data is lagged by the selected 
Tadi does not explicitly teach select a first threshold value in response to the IHS being a local server, a second threshold value greater than the first threshold value in response to the IHS being an edge server, or a third threshold value greater than the second threshold value in response to the IHS being a cloud server.  
Iyer teaches select a first threshold value in response to the IHS being a local server, a second threshold value greater than the first threshold value in response to the IHS being an edge server, or a third threshold value greater than the second threshold value in response to the IHS being a cloud server (par. 0006, 009-0011, 0060, 0098-0104).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Tadi and Iyer in order to provide an efficient system which enables the host IHS to determine which image or frame to show to the user next as the user moves in space (Iyer, par. 0004).

As to claim 16, Tadi teaches the invention as claimed, including a hardware memory having program instructions stored thereon that, upon execution by an Information Handling System (IHS) (par. 0018-0022, 0044-0053, 0155, 0180-0181, 0196, 0200). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 14-15 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Tadi U.S. Pub. No. 2020/0177870, in view of Ivers et al., U.S. Pub. No. 2017/02186230 

As to claim 9, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: receive, from the first HMD, data comprising a second plurality of packets; and at least one of: in response to a determination that the data is advanced with respect to the synchronized time by at least the threshold value, drop one or more of the second plurality packets; or in response to a determination that the data is lagged with respect to the synchronized time by at least the threshold value, transform lagged data into current WFC or GRT data using temporal interpolation (par. 0037-0038, 0044-0045, 0079, 0191-0192).  However, Tadi does not explicitly teach the World-Facing Camera (WFC) or Gesture Recognition and Tracking (GRT) data.  Ivers teaches the World-Facing Camera (WFC) or Gesture Recognition and Tracking (GRT) data (par. 0033-0036, 0056).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tadi 

As to claim 10, Tadi teaches the invention as claimed, including the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: receive, from the first HMD, data comprising a second plurality of packets; and at least one of: in response to a determination that the data is advanced with respect to the synchronized time by at least the threshold value, drop one or more of the second plurality packets; or in response to a determination that the data is lagged with respect to the synchronized time by at least the threshold value, transform lagged data into current data using linear interpolation (par. 0037-0038, 0044-0045, 0079, 0191-0192).  However, Tadi does not explicitly teach Eye-Gaze Tracking (EGT) data.  Ivers teaches Eye-Gaze Tracking (EGT) data (par. 0039, 0056).  It would have been obvious to one of ordinary skill in the art before the filing date of claimed invention was made to combine the teaching of Tadi and Ivers in order to provide the same motivation as set forth in claim 9 above.

Claims 14-15, 18-19 have similar limitations as claims 9-10; therefore, they are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444